Title: To Benjamin Franklin from David Hartley, 24[–25] January 1782
From: Hartley, David
To: Franklin, Benjamin



My Dear Sir,
London, Jan. 24[–25], 1782
I received yours of the 15th instant, this day. I must take the earliest opportunity of setting you right in one mistake, which runs through your whole letter, and which to you, under that mistake, must be a very delicate point. You seem to apprehend that America has been stated in the proposition to Lord North, as “disposed to enter into a separate treaty with Great Britain;” but you meet the condition; viz. in the words immediately following, “and that their allies were disposed to consent to it.” There cannot possibly be any supposition of treachery to allies, in any proposition to which they may consent. A separate treaty with the consent of the allies of America, was the proposition communicated to me by Mr. Alexander, and which I laid before the minister, and which I reported back again to Mr. Alexander, in writing, when I shewed him the paper entitled “Conciliatory Propositions,” which I took care to reduce to writing, with a view of avoiding mistakes: therefore I have not misunderstood Mr. Alexander. I have since seen Mr. A. many times, and he has always stated one and the same proposition, viz. that America was disposed to enter into a separate treaty because their allies were disposed to consent that they should. Therefore there cannot exist a suspicion of treachery. It occurred to me once whilst I was writing, to bar against that misconstruction: but, having specified the consent of the allies of America, in the same sentence, I could not conceive such a misconstruction to have been possible. You have mistaken another point greatly. You say, “a truce for ten years.” There is not in the bill any such disposition or thought; on the contrary, it is specified in the enclosed paper, that it is kept indefinite, for the sole purpose of avoiding the suspicion which you have suggested. The truce may be for 20, or 50, or 100 years, (in my opinion the longer the better). But in any case, what I mean now to state is the indefinite term in the bill. The articles of intercourse are only proposed for ten years certain, just to strew the way with inviting and conciliatory facilities, in the hope that a little time given for cooling would confirm a perpetual peace. If I were permitted to be the mediator I should certainly propose the truce for 20 years: but if no more than ten years could be obtained, I would certainly not refuse such a ground of pacification and treaty. I refer you to several of my letters two or three years ago, for the justification of my sentiments on that head. Another point: look at all my letters since 1778 and see if I have at any time suggested any breach of treaty or of honour: on the contrary, I think a faithless nation, if exterminated, would not deserve the pity of mankind. I speak of all that I know in the treaty between America and France, and what I think reasonable upon the case itself. If America is farther bound than we know of, they must abide by it. I speak to the apparent and public foundation of the treaty, article second with the provision of tacitly from article eight: and now I refer you to my letter to you, as long ago as April 10, 1779: “If beyond this essential and directed end, and upon grounds totally unconnected with that alliance, not upon motives of magnanimity for the relief of an innocent people, but from distinct and unconnected motives of private European sentiments, America should be dragged into the consequence of a general European war, she may apply to France the apostrophe of the poet, speaking in the person of Helen to Paris “non hoc pollicitus tuœ.” You see therefore that our sentiments have been uniform, and as I think reasonable, because I still remain in those sentiments. Suppose for instance (and you call it the case of a straw if you please) that Great Britain and France should continue the war for ten years, on the point of a commissary at Dunkirk, aye or no:— would it be reasonable or a casus fœderis, that America should be precluded from a separate treaty for ten years, and therefore involved in the consequential war, after the essential and direct ends of the treaty of February 6, 1778, were accomplished. As far as my judgement goes, upon the knowledge of such facts as are public, I should think it was neither reasonable nor a casus fœderis. This is the breviate of the argument, in which there is no thought or suggestion of any breach of faith or honour. I did conclude that France was disposed to give their consent, because Mr. Alexander informed me so, and because I thought it reasonable that France should consent, and reasonable that America should enjoy the benefit of that consent. I transmitted it to Lord North as a proposition temperate and pacific on the part of America, and consented to by their allies, and on no other ground did I transmit or propose it. All that your letter tells me, is, “that America will not break it with her allies, and that her commissioners will not entertain such a thought;” but give me leave to add, that they, as honest men, cannot disdain such a thought, more than I do, every honest man ought to disdain the office, or the thought of proposing a breach of faith to them. I have often told you, that such an office or such a thought shall never be mine. But you have not told me that France would not be disposed to consent to a separate treaty of peace, for that ally whose peace was the original declared object of the alliance. In the case supposed, viz. of certain supposed or real punctilios between two proud and belligerent nations, which might possibly involve America, for years, in a war totally unconnected with the objects of the alliance. Besides, if any rubs should occur in the road to a general peace, France is too proud a nation to say, that beyond the policy of contributing to the separation of America from Great Britain in any contest of rivalship, they cannot meet their rivals in war, without the assistance of America. I cannot conceive that the minister of a great belligerent nation could entertain such a thought, as affecting their own sense of honour, or be so unreasonable to their allies, as to withhold consent to their peace, when the essential and direct ends of the alliance were satisfied. Observe, I do not contend against a general peace: on the contrary, I mean to recommend the most prudent means for producing it. But as an anxious lover of peace, I feel terrors which dismay me, and I consider the dangers which may obstruct a general peace, arising from the pride and prejudices of nations, which are not to be controuled in their heat by arguments of reason or philosophy. Can any man in reason and philosophy tell me, why any two nations in the world are called natural enemies, as if it were the ordinance of God and nature. I fear it is too deeply engraved in the passions of man, and for that reason I would elude and evade the contest with such passions. I would strew the road to peace with flowers, and not with thorns. Haughty, and dictating, and commands are no words of mine; I abhor them, and I fear them. I would elude their force by gentle means, and step by step. In article eight, there are the following words: “By the treaty or treaties that shall terminate the war.” Let us have one treaty begun, and I think the rest would follow. I fear when contending passions are raised lest we should lose all by grasping at too much.
January 25. I have just seen Mr. Alexander, and have talked the matter over with him. I send you a copy of his sentiments upon it, which, for the sake of avoiding farther mistakes, he committed to paper, and which, I think, justify me in saying that I understood from him, that France was disposed to give their consent, as he explained it to me, and as I explained it to the minister. He did not say, nor did I understand him to say, that he was authorized by the French ministry, or by any one else, to declare that France had bound herself to consent, or that any such requisition had been made to her; but that it was his opinion that France would consent, and that I might proceed upon that presumption, so far as to recommend overtures of negociation. Accordingly the phrase of my letter to you, is, that he explained to me, that their allies were disposed to consent. You see what his opinion is on this day; and as you have not told me that France will not consent, the reasonable probability which still remains with me, for the hopes of opening an amicable treaty, remains as it did. I could not delay saying thus, by the very first mail, upon a point equally delicate to me, as well as to yourself. My dear friend, I beg of you not to think, either that you can be considered as capable of entertaining, or that I should be capable of suggesting, any unworthy or dishonourable propositions. If there has been any misunderstanding, it is now cleared up: and the ground for negociation remains open as before. I therefore still entertain my hopes. I am ever your affectionate,
D.H.
Explanatory letter of Mr. Alexander to Mr. Hartley, referred to in the preceding.




Dear Sir,
London, Jan. 25, 1782.
As I had not the opportunity of seeing your correspondence at this time, I was unable to prevent the misunderstanding that seems to have arisen. There is no proposition of which I am more convinced, than that, “Nothing can be done without the concurrence of allies.” But, as the chief obstruction towards an accommodation seemed to me to lie in the personal character of some who have great weight in this matter, and as the object of the war (the independence of America) seems, in the opinion of all men, to be secured, my own opinion was and still is, that there was so much wisdom and moderation where prejudice prevents us from seeing it, that, provided the ends of the war are accomplished to the satisfaction of all parties, they will be very ready to let us out of it, in the most gentle manner, by consenting equally that the business shall go on in one, two, or three separate deeds, as shall be most palatable here: and to doubt that our friends are desirous of finishing the contest, with the approbation of their allies, is to doubt their understanding. I am, with the greatest esteem, yours, &c.
W. Alexander.



